OPINION
BY THE COURT:
Heard on appeal on questions of law.
The action was to set aside a deed as in fraud of creditors.
A so-called narrative bill of exceptions is in the record, signed, but not certified by the trial court. If the bill could be considered, jt in effect but states the issues and presents no evidence tending to prove fraud or other facts upon which the court can pass judgment.
Complaint is made that the trial court failed to pass upon all the issues, and that the reasons given by the trial court, as shown by its opinion, does not justify the judgment in favor of appellees.
This review is a review of the judgment and not of the trial court’s opinion.
In the absence of a proper or sufficient bill of exceptions, presenting grounds for reversal, the judgment will be affirmed.
MATTHEWS, PJ„ HAMILTON & ROSS, JJ., concur.